Citation Nr: 1243303	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation for residuals of a cervical spine strain with peripheral radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had periods of active duty for training and inactive duty for training in the Army National Guard, and a period of active duty from January 2003 to September 2003.  The Veteran is in receipt of a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously remanded to schedule the Veteran for a Board hearing at the RO.  In a November 2010 statement the Veteran's representative requested that the hearing request be cancelled due to health conditions that prevented the Veteran from traveling.  The hearing request was deemed withdrawn.  38 C.F.R. § 20.704.

In April 2011, this case was again remanded for additional development and adjudication.  Afterwards, in a July 2012 decision, the RO granted entitlement to service connection for lumbar strain with an evaluation of 10 percent effective September 29, 2003.  This is a complete grant of the benefit sought and that matter is no longer in appellate status.  

The increased rating claim at issue here remains in controversy because the evaluations assigned are less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDING OF FACT

1.  The residuals of a cervical spine strain is not shown to be manifested by forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  Residuals of a cervical spine strain include mild radiculopathy in the left upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).

2.  Resolving all doubt in the Veteran's favor, the criteria for a separate 10 percent rating for radiculopathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2004, March 2005, and January and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's initial increased rating claim, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for a higher initial disability rating for the Veteran's service-connected cervical spine disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records, and Social Security Administration disability records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with relevant VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Increased rating.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this regard, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board notes that, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

In this case, the Veteran's service-connected cervical spine disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:  

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater that 60 degrees; or, forward flexion of the cervical spine greater 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 

A 30 percent evaluation is warranted where there forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine, 

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, 

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula For Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The medical evidence in this case consists of private and VA treatment records and VA examinations dated in July 2005 and August 2011.

The July 2005 examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported pain at C2 and C3 neck anterolaterally and bilaterally, then into the area of C7 and C8 on the left radiating into the left medial forearm, hand, and middle, ring, and small fingers of the left hand.  The pain was noted to be chronic of 7/10, and a dull aching pain.  Flare-ups were indicated to go to 9/10 and be stabbing in nature, approximately once per day and lasting 6 to 7 hours.  The Veteran indicated that he had occasional numbness in his hands.  The Veteran also reported that his left hand was clumsy and that he had apraxia and his left hand was weaker than the right hand with paresthesias and burning.  

On examination, the Veteran was noted to have observable severe trapezius muscle spasm with palpable trigger points.  There were also spasms at C2-3 bilaterally on the left side greater than the right side and C6-8 on the left side primarily.  Range of motion testing revealed passive forward flexion of 22 degrees with pain at 22 degrees; active testing revealed forward flexion to 21 degrees with pain starting at 10 degrees.  Passive extension was 24 degrees with pain; active testing revealed extension to 23 degrees with pain starting at 21 degrees.  The examiner indicated that the Veteran had visible and palpable localized muscle spasms.  Passive left lateral flexion was 28 degrees with pain; active testing revealed range of motion of 26 degrees with pain to 27 degrees.  Passive and active right lateral flexion was 18 degrees with pain at 18 degrees.  Passive left lateral rotation was 28 degrees with pain; active testing revealed range of motion of 28 degrees with pain starting at 17 degrees.  Passive and active right lateral rotation was 18 degrees with pain at 18 degrees.  After 10 repetitions, the examiner found that the Veteran gained 8 degrees of forward flexion and lost 6 degrees of extension.  

The Veteran reported weakness, pain, lack of endurance, and incoordination, but no fatigue.  On neurological examination, strength was 5+/5+ for the right biceps and triceps.  Left biceps and triceps was 4+/5+, right wrist was 4 to 5+/5+, left wrist was 3 to 4+/5+, right hand power grip was 5+/5+, left hand power grip was 4+/5+, right hand fine grip was 4 to 5+/5+, left hand fine grip was 3 to 4+/5+.  The examiner stated that there was weakness throughout the left side compared with almost perfect right-sided strength.  The Veteran had good muscle tone, and deep tendon reflexes measured 2+/4+ in the right and left upper extremities, biceps, triceps, and brachioradials.  Cervical spine x-rays were essentially negative.  The Veteran was diagnosed with cervical spine with strain injury and residual significant muscular spasms.  He was also diagnosed with left-sided C6-8 left forearm, hand, and finger radiculopathy that was an additional result of the left-sided arthropathy and likely impingement of the three nerve roots at the foraminal of Luschka on the left.  

The Veteran was afforded an additional VA examination in connection with his cervical spine disability dated in August 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with cervical spine with strain injury, residual significant muscular spasms with peripheral radiculopathy.  The Veteran did not report flare-ups in his condition.  Range of motion testing revealed 45 degrees or greater of flexion with no objective evidence of painful motion, 45 degrees or greater of extension with no objective evidence of painful motion, 45 degrees or greater of right and left lateral flexion with no objective evidence of painful motion, 80 degrees or greater of right lateral rotation with no objective evidence of painful motion, and 70 degrees or greater of left lateral rotation with pain throughout.  

The examiner found that there was no additional limitation in range of motion of the cervical spine following repetitive testing, and no functional loss or impairment.  In addition, the examiner found no localized tenderness or pain to palpation for the joints or soft tissues of the neck, and there was no guarding or muscle spasm of the cervical spine.  Muscle strength, reflexes, and light tough testing were all normal on examination throughout, and there was no muscle atrophy.  The examiner found that the Veteran had no radicular pain or other signs or symptoms due to radiculopathy, but the examiner noted that the Veteran claimed subjective symptoms of intermittent tingling in all fingers of this left hand, but had no specific radiating pain of a dermatomal distribution typical of radicular symptoms.  There were no objective signs of motor, sensory, or reflex changes on examination to indicate BUE radiculopathy.   The examiner found that the Veteran had no other neurological abnormalities, no intervertebral disc syndrome, and no ankylosis of the cervical spine.  X-rays indicated unremarkable cervical spine.   

The Veteran's outpatient treatment records reflect findings consistent with those outlined above in the Veteran's VA examination reports.  

Based on the foregoing, under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected cervical spine disability.  In order to warrant an evaluation in excess of 20 percent, the Veteran's cervical spine disability must be productive of forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine.  As noted above, there is no ankylosis of the cervical spine noted, and the range of motion testing indicates at most a limitation of motion to 21 degrees with pain.  Though pain was noted to begin at 10 degrees on active flexion of the cervical spine, pain did not begin until 22 degrees on passive motion.  The Veteran actually gained flexion on repetitive motion.  His motion on the 2011 VA examination was even better.  The Board does not find that forward flexion of the cervical spine limited to 15 degrees or less or approximates this criterion, even in contemplation of limitation of range of motion due to the pain and weakness.  As such, he is not entitled to a rating in excess of 20 percent.  See DeLuca, supra.

Additionally, the Board notes that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has considered whether such results in any associated objective neurological abnormalities that warrant separate ratings.  

In this regard, the Board notes that the Veteran has had complaints of radiating pain and radiculopathy in the left upper extremity.  The July 2005 VA examiner diagnosed left-sided C6-8 left forearm, hand, and finger radiculopathy.  In this regard, the Board notes that the later August 2011 examination, while noting subjective complaints of radiculopathy in the left arm, did not find that there was objective evidence of left upper radiculopathy.  

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Based on the findings as outlined above, the Board finds that the evidence shows that left-sided upper extremity radiculopathy, associated with the Veteran's cervical spine disability, was present at the time of the July 2005 VA examination. The Board also finds that the symptomatology noted in the July 2005 examination report is analogous to mild incomplete paralysis of the median nerve.  As such, and affording the Veteran the benefit of the doubt, the Board finds that a separate 10 percent evaluation for neurological manifestations of the Veteran's service-connected cervical spine disability, for the Veteran's left upper extremity, is in order.

With respect to the right upper extremity, however, the evidence does not indicate that the Veteran has radicular symptoms related to his cervical spine condition.  The examinations contained in the Veteran's claims file do not show that the Veteran has symptoms of radiculopathy of the right upper extremity.  Therefore, the Board finds that a separate rating for the right upper extremity is not warranted in this case.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Board observes that the Veteran has not been diagnosed with IVDS of the cervical spine.  In addition, no incapacitating episodes were reported, although flare-ups were noted.  And, as no incapacitating episodes, meaning a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, have been indicated, the Veteran is not entitled to higher ratings for his disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the evaluations assigned adequately take the Veteran's noted complaints of pain into consideration.  Therefore, the Board holds that additional evaluations in consideration of DeLuca and applicable VA code provisions are not warranted.  See also 38 C.F.R. § 4.7; and Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant or improved throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is  evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the Veteran has been awarded individual unemployability effective since March 24, 2006.  As such, no further consideration of a TDIU is warranted at this time. 


ORDER

A higher evaluation for residuals of a cervical spine strain, currently evaluated as 20 percent disabling, is denied.

A separate 10 percent evaluation for radiculopathy of the left upper extremity is allowed, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


